Citation Nr: 1105329	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
right elbow olecranon bursitis.

2.  Entitlement to an initial compensable disability rating for 
degenerative joint disease of the left wrist.

3.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the left knee.

4.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The RO in New Orleans, Louisiana, is currently handling 
the matter.

In his August 2008 substantive appeal (on VA Form 9), the Veteran 
requested a Board videoconference hearing.  In a June 2010 
letter, he was notified that his hearing had been scheduled for 
August 31, 2010, but he failed to appear for the proceeding and 
has not provided an explanation for his absence or requested to 
reschedule the hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service-connected right elbow, left wrist, right knee, and 
left knee disabilities was at a General Medical VA examination in 
January 2006.  This evidence is inadequate to assess the 
Veteran's current level of severity, since this examination is 
over five years old.  The Veteran's representative in a January 
2011 statement also requested a new VA examination to assess the 
current state of the Veteran's disabilities.  Therefore, a new VA 
examination is required to assess the current level of severity 
of the Veteran's service-connected right elbow, left wrist, right 
knee, and left knee disabilities.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent treatment records from the New 
Orleans, Louisiana, VA Medical Center (VAMC) are dated from July 
2009.  The most recent treatment records from the Alexandria, 
Louisiana, VAMC are dated from August 2008.  The most recent 
treatment records from the Little Rock, Arkansas, VAMC are dated 
from October 2008.  All pertinent treatment records since these 
dates should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
treatment records from the New Orleans, 
Louisiana, VAMC since July 2009 that have not 
been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment 
records from the Alexandria, Louisiana, VAMC 
since August 2008 that have not been secured 
for inclusion in the record.

Obtain all pertinent VA outpatient treatment 
records from the Little Rock, Arkansas, VAMC 
since October 2008 that have not been secured 
for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Ask the Veteran whether he has seen any 
private providers for his service-connected 
right elbow, left wrist, right knee, and left 
knee disabilities, and obtain a list of those 
providers.  Obtain any available records.  

3.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to evaluate the severity of his right 
elbow disability, degenerative joint disease 
of the left wrist, and patellofemoral 
syndrome of the left and right knees.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of all the applicable 
diagnostic codes, particularly those that 
address the range of motion for each affected 
joint.  The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran and his representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


